This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0563

                                In re the Marriage of:
                               Peter Farrell, petitioner,
                                      Appellant,

                                          vs.

                                    Aimee Olson,
                                    Respondent.

                               Filed October 20, 2014
                                      Affirmed
                                Stoneburner, Judge

                            Ramsey County District Court
                              File No. 62-FA-12-1812


Ryan L. Kaess, Kaess Law, LLC, St. Paul, Minnesota (for appellant)

Aimee Olson, St. Paul, Minnesota (pro se respondent)


      Considered and decided by Kirk, Presiding Judge; Hudson, Judge; and

Stoneburner, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                          UNPUBLISHED OPINION

STONEBURNER, Judge

         In this dissolution action, appellant challenges the district court’s denial of his

post-trial motion to add ten percent interest to cash awarded as a property-division

equalizer. We affirm.

                                          FACTS

         Appellant Peter Farrell (husband) was awarded $354,361 as a property-division

equalizer in this dissolution action, to be paid by respondent Aimee Olson (wife) at the

rate of $4,000 per month. The district court did not award interest on the equalizer.

Husband brought a post-trial motion seeking the addition of ten percent interest on the

award. The district court denied the motion, adopted wife’s proposal that if wife is more

than one month delinquent in payments, husband may obtain a judgment against wife for

the full unpaid portion of the $354,361 award plus post-judgment interest as required by

Minn. Stat. § 549.09, subd.1(c)(2) (2012) (currently providing for post-judgment interest

at the rate of ten percent). This appeal followed.

                                      DECISION

         1.    Statutory post-judgment interest

         On appeal, husband argues that the interest he seeks is mandated by Minn. Stat.

§ 549.09, subd. 1(c)(2), and the district court is without discretion to deny the addition of

post-judgment interest. The interpretation and application of a statute involves questions

of law that we review de novo. Redleaf v. Redleaf, 807 N.W.2d 731, 733 (Minn. App.

2011).


                                              2
       Minn. Stat. § 549.09, subd. 1(c)(2), provides that “[f]or a judgment or award over

$50,000, . . . the interest rate shall be ten percent per year until paid.” In Riley v. Riley,

385 N.W.2d 883, 888 (Minn. App. 1986), we held that cash awards in dissolution

property divisions are no different from judgments for recovery of money in other types

of cases. In Riley, husband was ordered to pay wife $30,000 in cash as part of the

property division, due 30 days after entry of the decree. Id. Husband failed to make the

payment until more than a year after payment was due, and we ordered the district court

to award statutory post-judgment interest to wife from the date the payment was due until

the date the payment was made. Id. More recently, in Redleaf, we similarly held that a

“payee spouse is entitled to ten percent interest per year on a money judgment from an

overdue marital-property payment.” 807 N.W.2d at 735 (emphasis added). The holdings

of these cases are consistent with Minn. Stat. § 549.09, subd. 2 (2012), which provides

that “interest shall accrue on the unpaid balance of the judgment from the time that it is

entered or made until paid.”

       Husband relies on Redleaf to argue that the district court lacks discretion to deny

statutory post-judgment interest on a cash award in a dissolution action. But husband

ignores Minn. Stat. § 549.09, subd. 2, and the holdings of Riley and Redleaf, which state

that post-judgment interest at the statutory rate does not begin to accrue until a payment

is “unpaid” or “overdue,” under a court-ordered payment schedule. And husband has not

cited any authority that a district court must award interest on a marital-dissolution award

before payment is due or any authority showing the failure to award interest on this

award is reversible error. As noted below, the district court, in denying husband’s


                                              3
motion, explained why it exercised its discretion not to award interest. We conclude that

the district court did not err by denying husband’s motion for interest on payments not

yet due and did not abuse its discretion by making post-judgment interest dependent on

wife’s failure to make timely payments, as ordered in the decree.

       2.     Unjust enrichment

       Husband also argues that the district court’s failure to award interest on the

equalizer results in unjust enrichment to wife.           Husband cites Schumacher v.

Schumacher, 627 N.W.2d 725, 729 (Minn. App. 2001), for the proposition that unjust

enrichment occurs when a party knowingly receives something of value to which the

party is not entitled, and the circumstances are such that it would be unjust for the person

to retain the benefit. Schumacher is not a dissolution case. There, a son sued his parents

alleging promissory estoppel and unjust enrichment based on the parents’ alleged

breaches of promises to employ the son for life and to make a will. Id. at 727.

              An action for unjust enrichment does not lie simply because
              one party benefits from the efforts of others; instead, “it must
              be shown that a party was unjustly enriched in the sense that
              the term ‘unjustly’ could mean illegally or unlawfully.”

Id. at 729 (citations omitted).   The record reflects that husband loaned wife money for

the start-up of her business, and husband asserts that he made the loan “with the

expectation there would be a rate of return on his investment.” But, as the district court

noted in its order denying husband’s post-trial motion:

              The Court deliberately did not include a judgment interest
              provision in the [decree]. The sum to be paid by Wife to
              Husband is substantially Husband’s marital portion of Wife’s
              business. This sum represents a handsome return on the


                                             4
             original investment. The accrual of 10% interest on the
             equalizer would nearly double the payout to Husband,
             creating for him a windfall and for wife an unreasonable
             hardship.

Husband has not made any showing that wife acted illegally or unlawfully; to the

contrary, the district court made its reasoned determination that husband has received a

more-than-adequate return on his investment despite denial of his request for interest on

the award. We find no merit in husband’s claim of unjust enrichment.

      Affirmed.




                                           5